 

Case 20-10343-LSS Doc 3894 Filed 05/13/21 Page1of1

FILED

The Honorable Justice N91 MAY 13 AM 9:07

Lauri Selber Silverstein

 

BSA Bankruptcy Case US BANKRUPTCY COUR:

824 Market Street 6th Floor
Wilmington, DE 19801

Dear Justice Silverstein,

My father was shot and killed in front of me on July 6, 1960 in East Point, Georgia. That
tragedy was so intense | didn’t think I could ever get over the pain or the horrible dreams. |
didn’t think I would have the ability to ever trust others. My Mother took the high road and we
relocated our home to another community. She decided to give me an opportunity to begin to
heal. She signed me up in scouts.

One month after we joined, | was approached by the Scout Master and he asked me to
visit him in a room in the scout hut. He was advised, by my Mother, of the tragedy with my
father and he sympathized with her over the tragedy. Like any young scout, you trust in your
leader, and all things become new. That visit to the scout leader’s room became my worst
nightmare. In the coming weeks the scoutmaster groomed me to be (EE
fF I was not a willing participant, but I was an easy target for that scumbag. He told me
after my first encounter with him, that he would kill my mother if I ever told her. Being ten years
old at the time, | was traumatized beyond any explanation | can give you. That experience took
away my youth and turned me into a fnghtened little boy for years, and it carried over to my
professional career.

As a young Marine at Parris Island in South Carolina, | couldn't focus when other
soldiers were required to touch me in hand to hand drills. As a young athlete, I] lost focus many
times when another player touched me. This very delicate secret remained with me until this

organization was called out for their abuse. I decided it was time to talk.

This can never again be allowed to happen to little boys or girls. | pray, Judge
Silverstein, that you punish this organization for their knowledge of these horrendous situations
and give large monetary settlements to all of us that suffered at their hands. Please be an
advocate and support me. Please punish those who carried on a long term coverup and their
lack of taking responsibility in dealing with these perverts that took my innocence and a great
deal of my life.

 
